ALLOWANCE

Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Related Art
	The following cited references defines the general state of the art but is not considered to teach Applicant’s claimed invention:

	NIIKURA (US 2010/0013953) discloses an electronic device that adjusts frame rates according to environmental conditions and a flicker frequency in general. See Figures 1, 6 & 9 and para[0044-0048, 0065-0067, 0078 & 0092-0095].

Asano (US 7,869,652) discloses an electronic device that adjusts frame rates according to environmental conditions and a flicker frequency in general. Asano further 

Chao (US 2009/0147103) discloses a flicker detector detects a banding value in a brightness difference summation signal, and generates a flicker correction signal in order to appropriately correct an image sensor when a fixed frequency flicker effect in frames is found, para[0056] and Figures 5 & 6

Reason for Allowance
Upon further consideration of the prior art of record in view of an updated prior art search to the amendment/arguments (filed on 12/30/2020), Applicant’s amended independent claims (1, 11, 16 and 20) now overcomes the prior art of record. Thus, Examiner has determined that Applicant’s claimed invention is now allowable.
Applicant’s claimed invention is related to an electronic device that adjusts frame rates according to environmental conditions and a flicker frequency in general, which is also known in the prior art (see Related Art above). 
However, the prior art, taken alone or in reasonable combination, does not teach an electronic device with one or more processors for detecting changes in external objects using a plurality of image frames acquired according to the first frame rate, and generating a video according to a high-speed frame rate when a change in the external object is detected by setting different frame rates before and after a change in the external object is detected per Applicant’s claimed limitation: 
“determine a change related to the external object at least based on a brightness difference between a first brightness corresponding to the first image frame and a second brightness corresponding to the second image frame,
acquire a second plurality of image frames corresponding to the external object, when the change satisfies a predesignated condition, through the image sensor according to the first frame rate, 
and based on the change satisfying the predesignated condition, generate a second part of the moving image according to the first frame rate using one or more image frames among the second plurality of image frames”. See Figures 16-18.
Therefore, claims 1-11 and 13-20 are now allowed.

	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes: 
“An electronic device comprising one or more processors configured to:
 determine a change related to the external object at least based on a brightness difference between a first brightness corresponding to the first image frame and a second brightness corresponding to the second image frame,
acquire a second plurality of image frames corresponding to the external object, when the change satisfies a predesignated condition, through the image sensor according to the first frame rate, and based on the change satisfying the predesignated condition, generate a second part of the moving image according to the first frame rate using one or more image frames among the second plurality of image frames””.
Claims 2-10 are allowed for depending from allowable claim 1.
Regarding independent claim 11, a electronic device, comprises similar allowable limitations recited in claim 1 and therefore is allowable.
Claims 13-15 are allowed for depending from allowable claim 11.

Regarding independent claim 16, a electronic device, comprises similar allowable limitations recited in claim 1 and therefore is allowable.
Claims 17-19 are allowed for depending from allowable claim 16.

Regarding independent claim 20, a non-transitory computer-readable medium having stored thereon, a program for performing a method of operating an electronic device, comprises similar allowable limitations recited in claim 1 and therefore is allowable.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698